Mr. Justice Eldredge delivered the opinion of the court. 2. Divorce, § 12*—what does not constitute extreme and, repeated, cruelty. In a suit for divorce on the ground of extreme and repeated cruelty, where the only acts of cruelty shown were nine years apart, one of which was a mere slapping in the face, not producing any bruise, after which the parties continued to live happily together for many years, and the other occurred while complainant was trying to get a stick pin away from defendant, when he turned and knocked her down, apparently not in anger, held, that the court did not err in directing a verdict for the defendant. 3. Instructions, § 120*—when properly refused. An instruction which ignores undisputed evidence is properly refused. 4. Divorce, § 11*—when consent to separation may he withdrawn. Consent to a separation between a husband and wife may be withdrawn at any time within the two years under the divorce statute as to desertion. 5. Appeal and error, § 1560*—when refusal of instruction harms-less error. Refusal to give an instruction as to the credibility of witnesses, held not reversible error in view of other instructions given.